DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0081057) in view of Schaefer (US 2013/0260189),Yanasigawa et al. (US 2003/0044685) and Inoue et al. (US 2013/0266858) 
For claims 1 and 17:  Liu teaches a graphene and a metal oxide such as titanium oxide in a dispersion. (Liu in 0022-0025)  Liu teaches its application in Li-ion batteries. (Liu in 0010-0011)
Liu does not explicitly teach the particulars of a nonaqueous battery.  However, Schaefer in the same field of endeavor teaches a nonaqueous electrolyte battery comprising a negative 
Liu does not explicitly teach the graphene structure to comprise a plurality of carbon materials each having a graphene framework defining a surface and the graphene structure being in the form of a column which precludes a tube, a cone, or a frustum.  However, Yanasigawa in the same field of endeavor teaches a graphene structure of a graphite nanofiber having the form of a column (Yanasigawa in Fig. 4) and disclosed as a fiber. (0044, 0058)  The carbon fiber is not a tube, such as a “concentric conventional carbon nanotube” of the prior art, so that it also precludes a tube. (Yanasigawa in 0099-0102)  The skilled artisan would find obvious to modify Liu’s graphene structure to comprise a plurality of carbon materials each having a graphene framework defining a surface and the graphene structure being in the form of a column or fiber which precludes a tube.  The motivation for such a modification is to minimize intercalation of other atoms or the like while allowing intercalation of atoms having a size such as a lithium ion. (0068)
  The skilled artisan would find obvious to modify Liu so that the graphene surface overlaps with another.  The motivation for such a modification is for carrier ions to easily transfer between layers of the graphene and to allow the graphenes to bind together. (Id.)
	Liu does not explicitly teach the graphene structure being dispersed among the active material particles and having at least one side surface in contact with the active material particles. However, Inoue teaches the graphene or plural graphenes to overlap with the plurality of particles of the negative electrode active material or the plurality of particles of the negative electrode active material is at least partly surrounded with one graphene or plural graphenes. (Inoue in 0118)  The skilled artisan would find obvious for the graphene structure to be dispersed and located between particles of the active material and having at least one side surface in contact with the active material particles.  The motivation for such a modification is to increase the proportion of the negative electrode active material, which leads to an increase in charge and discharge capacity per unit weight (unit volume) of the electrode, and to form 
 a sufficient conductive path of electrons in the negative electrode active material layer which 
increases the conductivity of the negative electrode. (Inoue in 0123-0124)
For claim 2: As to the graphene surface slanted to a side surface in an angle of 5° to 80°, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan 
For claim 3: Both Liu and Schaefer teach lithium titanium oxide, thus, the active material particles comprise the titanium composite oxide. (Liu in 0020, Schaefer in 0061)
For claim 11: In Schaefer, the non-aqueous electrolyte battery comprises lithium ion as a charge carrier. (Schaefer in 0004)

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0081057) in view of Schaefer (US 2013/0260189),Yanasigawa et al. (US 2003/0044685) and Inoue et al. (US 2013/0266858), and further in view of Goodenough et al. (US 2012/0052401) 
The teachings of Liu, Schaefer, Yanasigawa and Inoue are discussed above.
Liu does not explicitly teach the titanium composite oxide as LixTi1-yMlyNb2-zM2zO7 with the claimed values for x, y and z.  However, Goodenough in the same field of endeavor teaches LixM1-yNbyNb2O7. (Goodenough in 0049)  The skilled artisan would find obvious to further modify Liu with the titanium composite oxide of Goodenough. The motivation for such a modification is an electrode material having a high capacity and high voltage. (Goodenough in 0078-0079)
For claim 16:  Liu does not explicitly teach the negative electrode layer to comprise a conductive agent.  However, Goodenough teaches the addition of a conducting agent, i.e. electronic conducting agents. (Goodenough in 0056, 0076)  The skilled artisan would find 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0081057 “Liu”) in view of Schaefer (US 2013/0260189 A1 “Schaefer”), Yanasigawa et al. (US 2003/0044685) and Inoue et al. (US 2013/0266858 “Inoue”), and further in view of Zaghib et al. (US 20040202934)
The teachings of Liu, Schaefer, Yanasigawa and Inoue are discussed above.
Liu does not explicitly teach the titanium composite oxide as Li4+xTi5O12. However, Zaghib in the same field of endeavor teaches Li4Ti5O12. (Zaghib in 0033) The skilled artisan would find obvious to further modify Liu with the titanium composite oxide of Zaghib.  The motivation for such a modification is an electrode material having excellent capacity and cycling and high current. (Zaghib in 0170)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0081057) in view of Schaefer (US 2013/0260189), Yanasigawa et al. (US 2003/0044685) and Inoue et al. (US 2013/0266858), and further in view of Li et al. (US 2014/0023926)
The teachings of Liu, Schaefer, Yanasigawa and Inoue are discussed above.
For claims 6 and 7: Liu does not explicitly teach the active material particle further including a carbon layer on its surface. However, Li in the same field of endeavor teaches active material particle further including a carbon layer on its surface, the carbon layer including a graphene fragment 54. (Li in 0050)  The skilled artisan would find obvious to further modify Liu with a 

    PNG
    media_image1.png
    434
    595
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0081057) in view of Schaefer (US 2013/0260189),Yanasigawa et al. (US 2003/0044685) and Inoue et al. (US 2013/0266858), and further in view of Sun et al. (US 2012/0177995)
The teachings of Liu, Schaefer, Yanasigawa and Inoue are discussed above.
Liu does not explicitly teach the carbon material including at least one element selected from a group consisting of nitrogen, oxygen, and phosphorus. However, Sun in the same field of endeavor teaches the inclusion of nitrogen and phosphorus, inter alia, into carbon structures. (Sun in 0007-0011).  The skilled artisan would find obvious to further modify Liu by including nitrogen or phosphorus in the carbon material. The motivation for such a modification is to tailor both its chemical and electronic nature. (Id.)

Response to Arguments
 	Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, the argument that in Murakami the nanofiber is composed of single sheets of graphene each spanning from the outer portion to the internal portion of the nanofiber, as depicted in the figures, is not found persuasive as the rejection(s) based on Murakami have been withdrawn, and in view of the newly cited reference to Yanasigawa teaching or at least suggesting the claimed alternative forms of graphene, such graphene in the form of a column or fiber while precluding a tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Julian Anthony/Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722